616 So.2d 1136 (1993)
SEINSHEIMER COMPANIES, INC., et al., Appellants,
v.
COBIA POINT CONDOMINIUM ASSOCIATION, INC., Appellee.
No. 92-1015.
District Court of Appeal of Florida, Third District.
April 13, 1993.
Franklin D. Greenman, Marathon, for appellants.
Becker & Poliakoff and David H. Rogel, Fort Lauderdale, for appellee.
Before COPE, GERSTEN and GODERICH, JJ.
PER CURIAM.
Seinsheimer Companies, Inc., Robert J. Gronek and Walter G. Seinsheimer, Jr. [collectively referred to as defendants] appeal from the trial court's order denying their motion for relief from judgment. We reverse.
The plaintiff, Cobia Point Condominium Association, Inc., concedes and the record reflects that the defendants' attorney's withdrawal was not in compliance with Rule 2.060(i), Florida Rules of Judicial Administration, since the defendants were not served with the motion to withdraw and the notice of hearing. Moreover, the trial court entered a pretrial order reflecting the date that the trial was going to start. *1137 However, the record also reflects that the pretrial order was not furnished directly to the defendants, but to the defendants' attorney who had already withdrawn with instructions to forward the order to the defendants.
We find that under the circumstances, the trial court abused its discretion in denying the defendants' motion for relief from judgment. See Clement v. Marcus, Stowell & Beye, Inc., 516 So.2d 1137 (Fla. 4th DCA 1987); Gulf Southwestern Corp., Inc. v. Becker, 489 So.2d 1220 (Fla. 2d DCA 1986); Saharuni v. Saharuni, 343 So.2d 674 (Fla. 2d DCA 1977); Fla.R.Civ.P. 1.540(b).
Accordingly, we reverse and remand for further proceedings.